FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 10, 2016

                                      No. 04-16-00535-CV

                            SAN ANTONIO RIVER AUTHORITY,
                                      Appellant

                                     v.
            AUSTIN BRIDGE & ROAD, L.P. AND HAYWARD BAKER INC.,
                                Appellee(s)

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 15-12-23406-CV
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER

        This court has determined this appeal is appropriate for referral to alternative dispute
resolution (ADR). 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. All further communications with
this court by the parties regarding ADR shall be directed to the clerk of the court.

        All parties are ORDERED to respond in writing by October 20, 2016 stating: (1) any
objection to mediation; and (2) whether the parties agree on the selection of a mediator and, if so,
the name and address of the mediator of their choice.

       If the parties agree to mediation and select a mediator, this court will issue an order
suspending all appellate deadlines for forty-five days to allow the parties to concentrate on the
scheduling and completion of the mediation process.


       Is it so ORDERED on October 10, 2016.

                                                             ______________________________
                                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on October 10, 2016.



                                                             ______________________________
                                                             Keith E. Hottle, Clerk